DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 15 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,009,411 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a system, comprising:
a signal receiver electrically connected to the piezoresistive elements, wherein the received signal from the physical disturbance sensor is correlated with the sent encoded signal in determining a measure of physical disturbance;
wherein the signal receiver is configured to receive a combined signal that includes a plurality of differently encoded component signals each affected by a different corresponding one of the group of different piezoresistive bridges.

Claim 11 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a method for determining a measure of physical disturbance, comprising
sending a coded signal to a sensor including piezoresistive elements of a resistive bridge configuration;
correlating the received signal with the sent encoded signal; and based at least in part on a result of the correlation, determining the measure of physical disturbance; wherein
the signal receiver is configured to receive a combined signal that includes a plurality of differently encoded component signals each affected by a different corresponding one of the group of different piezoresistive bridges.

Lynn (US 2008/0231612), assigned to Applicant, teaches a plurality of transmitters that transmit signals through a propagating medium which disturbs the propagating signal.  The disturbed signal is received, correlated, and compared with the undisturbed signal to determine a measure of the disturbance. 
Lynn does not teach multiple transmitters each transmitting a different encoded signal to a different piezoresistive bridge sensor; a single receiver, receiving a combined signal comprising each of the different encoded signals as modified by passing through the particular piezoresistive bridge circuit; processing the combined signal to determine a measure of the physical disturbance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694